RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1132-16T4
                                                  A-1133-16T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

Z.S. and A.A.,

     Defendants-Appellants.
______________________________

IN THE MATTER OF H.A., S.A.,
N.A., and L.A., minors.
__________________________________

              Submitted May 17, 2018 – Decided July 5, 2018

              Before Judges Haas and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FN-02-0155-14.

              Joseph E. Krakora, Public Defender, attorney
              for appellant Z.S. (Beth Anne Hahn, Designated
              Counsel, on the briefs).

              Joseph E. Krakora, Public Defender, attorney
              for   appellant  A.A.   (Adrienne   Kalosieh,
              Designated Counsel, on the briefs).
           Gurbir S. Grewal, Attorney General, attorney
           for respondent (Jason W. Rockwell, Assistant
           Attorney   General,   of   counsel;   Arriel
           Rubinstein, Deputy Attorney General, on the
           brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor H.A. (David
           Valentin, Assistant Deputy Public Defender, on
           the brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor S.A. (Todd
           Wilson, Designated Counsel, on the brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minors N.A. and L.A.
           (Lisa M. Black, Designated Counsel, on the
           brief).

PER CURIAM

     In   these    back-to-back   appeals,    which   we   consolidate   for

purposes of issuing a single opinion, defendants Z.S.1 (mother)

and A.A. (father) appeal from the Family Part's September 2, 2014

order, which became final on entry of an October 6, 2016 order

terminating the litigation.       Following a fact-finding hearing, on

September 2, 2014, the trial court determined that defendants

abused and neglected their daughter, H.A., born in September,

1997,     within    the    meaning       of   N.J.S.A.     9:6-8.21(c)(3).

Specifically, the court found that A.A. sexually abused H.A. and

Z.S. failed to protect her.


1
  Pursuant to Rule 1:38-3, we use initials to protect the privacy
of the family.

                                     2                             A-1132-16T4
      On   appeal,     both    defendants    argue    the   Division   of     Child

Protection and Permanency (Division) failed to prove abuse and

neglect by a preponderance of the evidence.                 In addition, A.A.

argues that in terminating the litigation, the court unlawfully

restricted his contact with his other children despite finding no

evidence that he posed a risk to them.              A.A. also argues that the

court abused its discretion in denying defendants' Rule 4:50-1

motion to vacate and reconsider the fact-finding order based on

newly discovered evidence.             The Division opposes the appeal.

H.A.'s Law Guardian opposes the appeal as to her father, but "takes

no position regarding the finding of neglect against her mother

. . . ."      Based on our review of the record and the applicable

legal principles, we conclude that the court applied the wrong

standard in evaluating defendants' motion to reopen the fact-

finding hearing.       Accordingly, we reverse and remand.

      We summarize the facts from the record developed over the

course of the six-day fact-finding hearing from June 23 to July

15, 2014, during which the Division presented eight witnesses,

including expert witnesses, and the defense presented one witness.

The   court     also   admitted      numerous      documentary   exhibits       into

evidence.     The circumstances that led to the Division filing a

verified complaint, pursuant to N.J.S.A. 9:6-8.21 and 30:4C-12,

for   custody    of    H.A.,   and   care    and   supervision   for   her      four

                                         3                                  A-1132-16T4
siblings, Am.A., born in April 1996,2 S.A., born in October 1998,3

N.A., born in April 2007, and L.A., born in January 2009,4 began

on October 9, 2013. On that date, the Division received a referral

from the police that H.A., then a sixteen-year-old ninth-grade

classified student with a full scale IQ of 81, disclosed to her

guidance counselor that her father had sexual intercourse with her

in the living room of their home one morning in the summer of

2013.     H.A. told the counselor she complained to her mother in

September 2013 but her mother did not believe her.

      A    Division     caseworker      responded    to   the     Bergen    County

Prosecutor's Office where H.A. was being interviewed.                   During the

interview, H.A. recanted her allegations and stated she had lied

about     everything.      H.A.    explained    that      she    fabricated     the

allegations because she was upset about her mother slapping her

earlier that morning when her mother discovered she had lied about

visiting her best friend, C.C., the day before.                 H.A. had actually

spent the time with a "boy," knowing her parents disapproved.

      When   questioned     by    the   caseworker    later      that   day,   Z.S.

confirmed that she had slapped H.A. that morning and that H.A. had


2
   Am.A. reached the age of majority during the pendency of these
proceedings and was dismissed from the litigation.
3
    S.A.'s Law Guardian opposes the appeal as to both A.A. and Z.S.
4
    N.A. and L.A.'s Law Guardian oppose the appeal as to A.A.

                                         4                                 A-1132-16T4
disclosed A.A.'s alleged inappropriate touching in September 2013.

However, she did not believe H.A. and attributed it to the bad

influence of her friends.     A.A. also denied the allegations to the

caseworker and the other children indicated no concerns.               In

particular, the oldest child, Am.A., defended her father and

explained that H.A. fabricated the allegations for attention.

     On November 20, 2013, when the caseworker returned to the

home to follow up with the family, H.A. told her she had recanted

because of pressure from her mother, confirmed that the sexual

abuse had, in fact, occurred, and provided additional details of

the incident. H.A. elaborated that when she awoke at approximately

6:00 a.m. one morning in June 2013, she went into the living room

where her father was watching television, and initially sat on the

couch.     Later, while she was lying on the couch, A.A. turned off

the lights and the television, covered her with a blanket and

touched her vaginal area and breasts under her clothing.            H.A.

denied any digital or penile penetration but stated A.A. tried to

put his tongue into her mouth, but she resisted.

     According to H.A., the incident lasted approximately five

minutes,     during   which   they   both   remained   fully   clothed.

Afterwards, A.A. went into the bathroom to smoke a cigarette.          At

that point, H.A. ran out of the house with her mother's cell phone,

called her best friend C.C. and told her what happened. Meanwhile,

                                     5                          A-1132-16T4
A.A. called H.A. several times on her mother's phone but she

ignored the calls.    When she finally answered the phone, A.A. told

her he was "so sorry" and asked why H.A. did not tell him to stop.

     After consulting her supervisor, the caseworker transported

H.A. back to the prosecutor's office, where she reiterated the

allegations.    Although H.A. stated she was telling the truth, she

did not want to give a sworn statement and she did not want her

father to go to jail.     After the interview, the Division executed

an emergency removal and placed H.A. in a resource home because

H.A. did not feel safe returning home due to her mother and her

siblings    denigrating   and   vilifying    her   and   accusing     her    of

destroying the family.      The Division also implemented a safety

protection    plan,   restricting   A.A.'s    contact    with   the     other

children.

     In the course of the ensuing investigation, H.A. recounted

the incident with some variances.       On December 2, 2013, H.A. told

another caseworker that A.A. tried to put his "thing in her mouth,"

as well as his tongue.      She also stated that A.A. put his penis

inside her vagina, but she was unsure how long it lasted or whether

he ejaculated. On December 13, 2013, during a medical examination,

H.A. told a pediatrician specializing in child abuse cases that

A.A. touched her with his hand and his penis, that no one was home



                                    6                                 A-1132-16T4
at the time of the incident, and that she told C.C.'s mother when

it happened.

       On   December   10,   2013,   H.A.   underwent    a     psychosocial

evaluation and told the evaluator that the incident began with

A.A. removing his boxer shorts, inserting his thumbs into her

mouth to separate her jaw and "shov[ing] his penis into her mouth."

According to H.A., once A.A.'s penis was "all the way in [her]

mouth," he moved it "back and forth."        H.A. also       disclosed that

during the incident, A.A. removed her bra, touched her breasts

with his hands, and touched her vaginal area under her clothing

with his hand and penis.     At one point, H.A. flipped over and A.A.

"got on top of [her]" and "went inside" her vagina with his penis,

but she was unsure if he ejaculated.

       H.A. also told the evaluator that immediately after the

incident, she picked up a phone and tried to dial 911 but A.A.

threw the phone before she was able to hit send.             When A.A. went

to smoke a cigarette, she got dressed, grabbed the phone and ran

to her friend's house, ignoring the incoming telephone calls from

A.A.   When she finally answered the phone, A.A. asked her why she

ran away and begged her to come home.          After she agreed, A.A.

picked her up in his car, apologized to her, and told her to stop

him in the future.      H.A. told the evaluator that following the



                                     7                              A-1132-16T4
incident, she received preferential treatment from A.A. and was

relieved of her usual chores.

      At the fact-finding hearing, the guidance counselor, C.C. and

C.C.'s mother testified about H.A.'s disclosures to them.        The

guidance counselor, who described H.A. as attention-seeking and

academically challenged, confirmed that on October 9, 2013, on her

friends' prompting, H.A. disclosed to her that early one morning

in June 2013, her father "put his private part into her private

part," but she "clenched her legs shut," ran out and called her

friend, C.C.

      C.C.'s mother testified that some time in June 2013, her

telephone rang at approximately 6:00 a.m.    When she heard H.A.'s

voice on her answering machine imploring C.C. to answer her phone

calls because she "ran away from home," C.C.'s mother answered the

phone.   Upon learning H.A.'s location, she arranged to pick her

up.   However, when she arrived, H.A. was not there, and she later

learned from H.A. that she had run away from home because her

father molested her.   C.C. also testified that H.A. told her later

that same day that her father had "raped" her and had done "things"

to her, but she did not press H.A. for details because she did not

want to upset her.

      H.A. testified at the fact-finding hearing that towards the

end of June 2013, about two weeks after school ended but before

                                 8                          A-1132-16T4
Ramadan began, she was "raped" by her father.   According to H.A.,

she had stayed up all night watching television on one of the

living room couches, which was typical for her on summer breaks.

Her father was also up all night and was seated on a different

living room couch, browsing social media while he charged his

phone.   Her other family members were at home, but asleep.        At

approximately 6:00 a.m., her father turned off the television and

the hallway light, and closed all the bedroom doors in proximity

to the living room. He then removed his underwear, used his finger

to force open her clenched teeth, inserted his erect penis into

her mouth, and proceeded to "go[] back and forth with it."      H.A.

testified she was in shock and turned over on the couch, at which

point her father unstrapped her bra and "started playing with

[her] boobs" under her shirt while attempting to "get[] his penis

in [her] vagina," but failing to do so.

     After the incident, when her father walked over to the window

and gazed outside, H.A. grabbed her mother's cell phone and began

dialing 911. However, her father returned the phone to the charger

before she was able to complete the call and went into the bathroom

to smoke a cigarette.   At that point, H.A. changed her clothes,

took her mother's phone again, and ran out of the house.        Once

outside, she frantically called C.C. repeatedly.   Eventually, when

C.C.'s mother answered the phone, H.A. told her that her father

                                 9                          A-1132-16T4
had raped her and begged her for help.             Although C.C.'s mother

agreed to pick H.A. up at the local post office, H.A. went to a

different location.

     Meanwhile, A.A. called Z.S.' phone many times, but H.A.

ignored the calls.      When H.A. finally answered the phone, he

apologized   and   begged   her   to    come   home.     H.A.   hung   up   but

ultimately answered the phone again when he called back repeatedly

and arranged for him to pick her up.           During the car ride home,

A.A. apologized again and told her to stop him in the future. When

she arrived home, she sent a text message to C.C.'s mother telling

her she was home and everything was fine.               H.A. testified that

after the incident, she received preferential treatment from her

parents by being relieved of her usual chores and allowed to go

to a water park with C.C.'s family over the summer.

     To corroborate H.A.'s testimony, the Division produced phone

records of all incoming and outgoing telephone calls for Z.S.'

phone for the months of June and July 2013.            The records indicated

that on June 24, 2013, between 6:11 a.m. and 6:40 a.m., there were

twelve outgoing calls to C.C.'s home phone number.              Between 6:38

a.m. and 6:44 a.m., there were three incoming calls from A.A.'s

cell phone number.

     According to H.A., her disclosure to her mother in September

2013 followed a heated argument about enrolling in a school program

                                       10                              A-1132-16T4
for academically challenged students and attending a school dance,

neither of which her mother would allow.           She also confirmed that

her disclosure in October 2013 followed another argument during

which her mother had slapped her for lying about visiting C.C.

She acknowledged that she had trouble dealing with her parents'

strict rules in her home and the restrictions of her Islamic

religion and culture, but insisted that she was telling the truth.

She rejected the assertion that her allegations were motivated by

retribution or rebellion.         She expressed genuine concern for her

family and insisted that she would never lie about something of

this magnitude.       She explained that despite the fact that her home

felt like a "jail," she would love to go home if she knew her

family supported her.        When confronted with the inconsistencies

in her disclosures and her recantation, she confirmed that her

mother forced her to recant the allegations in October 2013 and

dismissed inconsistencies as inaccurate or immaterial.

     During     the   fact-finding    hearing,     the   Division   presented

expert testimony on the Child Sexual Abuse Accommodation Syndrome

(CSAAS),   to   describe    the    constellation    of    factors   common    to

sexually abused children, namely, secrecy, helplessness, coercion

or   accommodation,      delayed     or    unconvincing     disclosure,      and

recantation.    The expert opined that neither multiple recantations

nor the absence of grooming were fatal to a finding of child sexual

                                      11                               A-1132-16T4
abuse.     The Division also presented expert testimony in relation

to H.A.'s psychosocial evaluation, which found clinical support

for sexual abuse, meaning that professional treatment for H.A. was

recommended.      The finding was based on H.A.'s "marked shift in

affect"    when   discussing   the   abuse,   her   reported      feelings    of

isolation,     her   spontaneous     disclosure     which   was    rich    with

idiosyncratic detail, and her fairly consistent recitation of core

details of the incident.       The expert noted H.A.'s lack of sexual

knowledge, given her characterization of any form of sexual contact

as rape, and opined that her inconsistencies were reflective of

piecemeal disclosures that were directly influenced by the level

of support she received from the adult to whom she was making the

disclosure.

     The defense presented the testimony of Am.A., who maintained

her defense of her father and             continued to discredit H.A.'s

account. Am.A. testified that her father was not capable of sexual

assault and attributed the allegations to H.A.'s defiance and the

negative    influence   of   her   friends.     Am.A.   also      contradicted

peripheral details of H.A.'s account to demonstrate that her father

was never alone with H.A. in the house.

     Following the hearing, the court issued a seventy-nine page

written opinion and conforming order, finding that the Division

proved by a preponderance of the evidence that defendants had

                                     12                                A-1132-16T4
abused and neglected H.A. The court found the Division's witnesses

credible, including H.A., whom the court found "to be a very

credible witness, given her demeanor, her tone, her eye contact,

and the forthright manner in which she answered questions."     The

court based its finding of abuse and neglect on H.A.'s "credible

testimony, the phone records and witness testimony supporting her

story" and the uncontroverted expert testimony.

     The court "note[d] that of the ten people and/or groups H.A.

told about the incident, she told six of them that her father

touched her breasts and her vagina. The remaining four individuals

. . . did not testify or otherwise document H.A.'s disclosure in

great detail."   Further, "she told five of them that she left the

house to call C.C., and two of them . . . confirmed that the calls

were in fact placed.   The remaining three individuals . . . did

not testify or otherwise document H.A.'s disclosure in great

detail."

     In addition, the court determined that "the credible and

overwhelming testimony concerning what happened in the aftermath

of the abuse," combined with the "cold, hard record of these

frantic phone calls being made" "dispel any doubt as to whether

something terrible happened at the end of June 2013.        Simply

stated, no one makes twelve consecutive phone calls to their best

friend's house phone between 6:11 a.m. and 6:40 a.m. unless they

                                13                         A-1132-16T4
are    in    distress."    (emphasis      omitted).         The    court    was     also

"persuaded by what happened to H.A. in the days and weeks following

the abuse" in terms of the reported preferential treatment and

found it "highly credible in terms of their tendency to create an

inference of a guilty conscience."

       The    court   rejected     the         defense     theories      that    H.A.'s

disclosures were motivated by anger at her strict parents, defiance

of her Islamic practices or a desire for attention.                             In this

regard, the court found Am.A.'s "testimony to be not credible"

because "[a]s a parentified older sibling, she had the same biased

attitude as her parents . . . ."                 As to the specific attacks on

her    credibility,      the   court   determined        that     "H.A.'s   delay      in

reporting, her piecemeal disclosures, her recantations, and her

'inconsistencies' [were] not fatal to [the court's] finding[,]"

but were "quite easily explained by CSAAS."                      Further, the court

found   the    inconsistencies      in    H.A.'s     disclosures         pertained     to

inconsequential peripheral facts, as opposed to "core" details.

The court was also persuaded that the "changing disclosures"

regarding A.A. inserting his penis into H.A.s mouth "correlated

with the level of comfort that H.A. perceived as she continued to

tell    her    story."         Further,        according    to     the    court,     the

inconsistency about whether A.A. penetrated her vagina with his

penis reflected H.A.'s "very crude understanding of human sexual

                                          14                                    A-1132-16T4
behavior" and her preoccupation "with learning whether she [was]

still a virgin."

     After the hearing, in March 2015, defendants moved pursuant

to Rule 4:50-1 to vacate the fact-finding order based on newly

discovered evidence.      Specifically, A.A.'s counsel asserted that

on June 22, 2014, immediately prior to the commencement of the

fact-finding hearing, H.A. made similar allegations to her friend

C.C. while she was at the resource home, accusing four boys of

raping her by forcing her to perform oral sex and then recanting

the allegations.     A.A.'s counsel explained that on June 23 and 24,

2014, after the fact-finding hearing was underway, both defendants

requested   information       from   the   Division   regarding    the    new

allegation but were advised the information was not available due

to an ongoing police investigation.

     However,      according    to    A.A.'s   counsel,    upon    recently

inspecting the file, she discovered a June 22, 2014 Special

Response    Unit     (SPRU)     report,     detailing     the     Division's

investigation of the new allegation, that was never provided to

defendants during the trial.5        The SPRU report concluded that H.A.



5
   A.A.'s counsel's inspection of the file apparently occurred in
connection with another recantation of H.A.'s allegations against
A.A. contained in an e-mail H.A. purportedly sent to her brother
several months after the fact-finding hearing. On appeal, A.A.


                                     15                              A-1132-16T4
was safe and indicated that the Hudson County Prosecutor's Office

"declined to take the case."6 A.A.'s counsel asserted that because

the Division withheld the information, the experts were unable to

consider the new allegation and recantation in evaluating H.A.,

and the defense attorneys were unable to cross-examine H.A., whose

credibility   was   central   to   the   court's    finding.   Defendants

therefore urged the court to vacate the fact-finding order and re-

open the fact-finding record to consider the new evidence.

     On June 17, 2015, the court issued a written decision and

memorializing order denying defendants' motion, finding no basis

to vacate the September 2, 2014 fact-finding order.                The court

also found no basis to conduct a plenary hearing because there was

no dispute that the SPRU report existed.           After incorporating the


does   not   advance    any   arguments      concerning     that     alleged
recantation.
6
  During the June 24, 2015 colloquy with the court, the Division's
attorney objected to turning over the SPRU report, asserting that
the Division was in the middle of the investigation, and the report
was "not discoverable." When the court directed that the Division
produce the report by June 27, 2015, the Division's attorney
indicated that the investigation would probably not be completed
by that time because "[t]he prosecutor's office [was] involved"
and "[t]here [were] other interviews that need[ed] to take place
with other individuals."      Ultimately, the court ordered the
Division to turn over the SPRU report immediately upon completion
or "provide to defense counsel the name of the SPRU worker
conducting the investigation" so that the worker could be
subpoenaed to testify if the report was not available. However,
the report was never produced during the fact-finding hearing and
the SPRU worker never testified.

                                    16                               A-1132-16T4
factual    findings     detailed   in     the   September   2,     2014   written

decision, the court concluded that "under any of the subsections

of [Rule] 4:50-1," the SPRU report would not have "altered the

result    of    the   trial"   because    "[d]efendants     were    given     ample

opportunity      to   cross-examine      [H.A.]   during    the    fact   finding

hearing."

     The court noted it was persuaded by "the Division's arguments

that the SPRU report [was] irrelevant and inadmissible at trial

because it [did] not establish that [H.A.] made false statements"

or "fabricated" the new allegations. The court elaborated further:

               [t]he allegations referenced in the SPRU
               report were known to the defendants at the
               time of the fact[-]finding hearing and
               occurred a full year after the incident which
               form[ed] the basis of the fact[-]finding. The
               SPRU report is not probative of the issues
               presented by the fact[-]finding.      Clearly,
               [H.A.] is a troubled child who, the record
               shows has been traumatized by the events
               detailed in the court's September 2, 2014
               opinion.    At the time of the allegations
               mentioned in the SPRU report, the child had
               been in foster care for approximately nine
               months.   Moreover, the record made at the
               fact[-]finding    reflects   that   she    was
                                                7
               experiencing psychiatric issues. . . . All of
               these facts were known by the defendants at
               the time of the fact[-]finding hearing.

7
   Indeed, immediately prior to the commencement of the fact-
finding hearing, H.A. was hospitalized at the psychiatric unit of
the Hoboken Medical Center suffering from major depression. She
was released during the course of the trial and permitted to
testify after the court conducted a testimonial hearing to
determine whether H.A. was medically cleared to testify.

                                         17                                 A-1132-16T4
This appeal followed.

       On appeal, defendant A.A. asserts that evidence of H.A.'s

"pattern of alleging and recanting sexual assault casts doubt on

[her] ability to testify truthfully" that would "have affected the

result, had it been heard."   (emphasis omitted).      Defendant argues

that the court "abused its discretion not to vacate and reconsider

the fact-finding decision based on this newly uncovered evidence"

as permitted under Rule 4:50-1.          However, given the procedural

posture of the case, we conclude that Rule 4:50-1 and its enhanced

requirement     for   proof   of        "exceptional   and   compelling

circumstances" to warrant relief, Baumann v. Marinaro, 95 N.J.

380, 393 (1984), was not the proper legal standard to apply in the

circumstances presented here.

       It is well established that "the trial court has the inherent

power, to be exercised in its sound discretion, to review, revise,

reconsider and modify its interlocutory orders at any time prior

to the entry of final judgment."           Johnson v. Cyklop Strapping

Corp., 220 N.J. Super. 250, 257 (App. Div. 1987).        In Lombardi v.

Masso, 207 N.J. 517, 536-37 (2011), our Supreme Court acknowledged

that

            where a litigation has not terminated, an
            interlocutory order is always subject to
            revision where the judge believes it would be
            just to do so.    The rules governing final

                                   18                           A-1132-16T4
               judgments, for example, that evidence must be
               newly discovered to be considered, R. 4:50-
               1(b), do not apply in the interlocutory
               setting.   Nor is the judge constrained, as
               would a reviewing court be, by the original
               record.

               [Id. at 536-37.]

     Thus, "the stringent constraints imposed on final judgments

and orders under Rule 4:50-1 . . . are wholly inapplicable to

interlocutory orders."          Id. at 534.      "Indeed, '[a] significant

aspect of the interlocutory nature of an order is its amenability

to the trial court's control until entry of final judgment without

interposition of considerations appropriate to finality.'"                   Id.

at 534-35 (alteration in original) (quoting Pressler & Verniero,

Current N.J. Court Rules, comment 3 on R. 4:42-2 (2011)).

     Thus, "[i]nterlocutory orders are always subject to revision

in the interests of justice."          Id. at 536.      "That entitlement to

change    a    prior   ruling   in   the    interests   of   justice   is   what

distinguishes an interlocutory order from a final judgment."                 Id.

at 537.       However, "the power to reconsider an interlocutory order

should be exercised 'only for good cause shown and in the service

of the ultimate goal of substantial justice.'"                 Ibid. (quoting

Johnson, 220 N.J. Super. at 263-64).              See Ford v. Weisman, 188

N.J. Super. 614, 619 (App. Div. 1983) (holding court "has complete




                                       19                               A-1132-16T4
power over its interlocutory orders and may revise them when it

would be consonant with the interests of justice to do so").

    Here, we do not fault the court because the defense attorneys

expressly sought relief under Rule 4:50-1.       Nonetheless, we are

constrained to reverse and remand for reconsideration under the

appropriate standard.    Because of our conclusion, we need not

address defendants' remaining arguments and take no position on

the ultimate outcome of the case following the remand.

    Reversed and remanded for reconsideration consistent with

this opinion.   We do not retain jurisdiction.




                               20                            A-1132-16T4